ITEMID: 001-139055
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: APETRII AND OLTEANU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Johannes Silvis;Josep Casadevall;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The first applicant, Ms Lucia Apetrii, is a Romanian national who was born in 1946 and lives in Vatra Dornei. The second applicant, Mr Traian Olteanu, is a Romanian national who was born in 1948 and lives in Şaru Dornei. The applicants are siblings.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. As part of the general restitution process by which confiscated land is returned to its previous owners (or their heirs in title), the applicants became the owners of 48.47 hectares (ha) of forestry land. A title deed for 9 ha was issued on 23 October 2003 and one for 39 ha and 4.7 sq. m was issued on 30 May 2006. These areas of land were included within the boundaries of the Călimani National Park (“the national park”) by virtue of a governmental decision of 2003.
4. The applicants lodged an application with the forestry inspectorate to be granted approval for the exploitation of 1,300 cubic meters of timber, using the clear-cutting method (“metoda tăierii rase”). Their request was approved on 10 September 2006. Subsequently they lodged a similar request with the management authorities of the national park. By letter of 21 September 2006 their request was denied, with the reasoning that clearcutting was contrary to the legislation governing the management of protected areas.
5. The applicants lodged a complaint with the Suceava County Court relying on the provisions of a ministerial order. The order provided that, until the adoption of a management plan for each protected area, some forms of felling were allowed in national parks.
6. By a judgment of 12 June 2008 the Suceava County Court dismissed their action as unsubstantiated. Their appeal on points of law was dismissed by the Suceava Court of Appeal on 15 January 2009. The appellate court noted that, up to that date, no management plan had been adopted for the national park. Nevertheless, even if the authorities were at fault for not having adopted the said plan, which should have set conditions for the exploitation of forest applicable to that national park, the applicants could still seek compensation for the restrictions imposed on the use of their land, either on the basis of Government Emergency Ordinance 57/2007 on the protection of natural areas and the conservation of natural habitats and wild flora and fauna (“the Ordinance”) or on the basis of common law.
7. By letter of 24 May 2010 the Suceava Inspectorate for Forestry and Hunting of the Romanian Ministry of Environment and Forests informed the applicants that only 0.5 ha of their land was in a special protection area. The remaining surface of 47.97 ha was in a buffer zone and no compensation was provided by law for this type of land. In seeking to exploit the forest resource on their land, the applicants were advised to follow the same procedure as the one they had already used: asking for approval from the forestry inspectorate and then from the management authorities of the national park.
8. The Forestry Code (Codul Silvic) was adopted on 27 March 2008. It forbids in its Article 28 § 5 the use of the clear-cutting method in the national parks.
9. Government Emergency Ordinance no. 57/2007 sets out in its Article 22 the different protected areas in natural parks and the different activities that are allowed in each of these areas. In the special protection areas, only scientific and educational activities and ecological tourism are allowed, provided that the latter does not require any facilities to be built. Tree felling is prohibited in these areas but the owners can collect the wood and other resources that derive from ecological reconstruction and rehabilitation of the forest or from natural accidents. In the buffer zones, any tree cutting needs to be carried out in accordance with the restrictions set by the park’s management plan and by the guidelines for forest management within protected areas. In addition, several other activities are allowed, such as ecological tourism or traditional use of renewable sources.
10. Article 26 of the Ordinance provides the following:
“(1) For forestry land located within a protected natural area which is owned by private individuals [...], the owners [...] shall receive compensation for complying with the restrictive provisions of the management plan for the relevant protected area. The mechanisms for submitting a request [for compensation] and for calculating and granting compensation shall be established by a government decision.
(2) Until the adoption of a management plan [for their area...], the managers of the relevant protected area have a duty to draw up a set of conservation measures, which may necessitate the granting of compensation, and to submit this information to the National Agency for Protected Areas within six months from the date of taking over the management of the protected area...”
11. Ministerial Order 552/2003 of the Ministry of Agriculture, Forests, Water and the Environment allows some forms of tree felling in the buffer zones of the national parks, even before the adoption of a management plan for the park.
12. The Romanian Minister of Agriculture, Forestry and Rural Development and the Minister of Finance jointly adopted a ministerial order establishing the methodology for calculating the compensation to be paid to legal persons who own forest land subject to special protective measures. The order provides for compensation for restrictions on the use of forest land included in the special protection areas.
13. The management plan for the Călimani National Park was adopted on an unspecified date, in 2010 at the earliest.
